



Exhibit 10.3


INTERDIGITAL, INC.
TERM SHEET FOR RESTRICTED STOCK UNITS
(Time-Based)
InterDigital, Inc. (the “Company”), hereby grants to the Participant named below
the number of Restricted Stock Units specified below (the “Award”), upon the
terms and subject to the conditions set forth in this Term Sheet for Restricted
Stock Units (the “Term Sheet”), the Standard Terms and Conditions of Restricted
Stock Units (the “Standard Terms and Conditions”) and the equity plan specified
below (the “Plan”). Capitalized terms not defined herein have the meanings set
forth in the Plan or the Standard Terms and Conditions.
Plan:                    The Company’s 2017 Equity Incentive Plan
Name of Participant:            ____________________________________
Grant Number:            ____________________________________
Grant Date:                ____________________________________
Number of Restricted Stock Units:    ____________________________________
Vesting Schedule:
The Award vests on ________________________________, if at all, subject to
Participant continuing to be a Service Provider through such date, provided that
the Award may vest earlier pursuant to the Standard Terms and Conditions (the
date on which all or a portion of the Award vests, the “Vesting Date”).

Pro-rated Vesting:
If Participant’s employment is terminated by the Company or any Parent,
Subsidiary, or Affiliate of the Company (as applicable, the “Employer”) without
Cause or by reason of Participant’s death or Disability, the Award will become
cumulatively vested as to a prorated portion, subject to Participant’s execution
of a release of claims in favor of the Company within 60 days following
termination of employment, except that no release is required for a termination
of Participant’s employment due to death or Disability. Such pro-rata portion
will be determined by multiplying the total number of Restricted Stock Units by
the fraction equal to the number of days during the period beginning on the
Grant Date and ending on the original Vesting Date (the “Restricted Period”) for
which Participant was employed by the Employer divided by the total number of
days during the Restricted Period.

Accelerated Vesting:
If Participant’s employment is terminated within 1 year following a Change in
Control, either by the Employer other than for Cause, death, or Disability or by
Participant for Good Reason, 100% of the then-unvested portion of the Award will
vest upon termination, subject to






--------------------------------------------------------------------------------





Participant’s execution of a release of claims in favor of the Company within 60
days following termination of employment.
By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Award will be subject to, the terms of
this Term Sheet, the Plan, and the Standard Terms and Conditions.





--------------------------------------------------------------------------------







STANDARD TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to a Restricted Stock Unit Award
granted under the InterDigital, Inc. 2017 Equity Incentive Plan (the “Plan”),
which is evidenced by the Term Sheet for Restricted Stock Units (the “Term
Sheet”).
1.Grant of Restricted Stock Units. The Company has granted to the individual
(the “Participant”) named in the Term Sheet an Award of Restricted Stock Units,
subject to all of the terms and conditions herein and in the Term Sheet and the
Plan, which are incorporated herein by reference. Subject to Section 22(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of the Term Sheet and this Standard Terms and
Conditions of Restricted Stock Units (together, the “Award Agreement”), the
terms and conditions of the Plan will prevail. Capitalized terms not defined
herein have the meanings set forth in the Plan or the Term Sheet.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in the Term Sheet or Section 3,
Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
3.Payment after Vesting.
(a)General Rule. Subject to Section 7, any Restricted Stock Units that vest will
be paid to Participant (or in the event of Participant’s death, to his or her
properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 3(b), such vested Restricted Stock Units will be paid in
whole Shares as soon as practicable after vesting, but in each such case no
later than March 15 of the year following the vesting date. In no event will
Participant be permitted, directly or indirectly, to specify the taxable year of
payment of any Restricted Stock Units payable under this Award Agreement.
(b)Acceleration.
(i)Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. The payment of
Shares vesting pursuant to this Section 3(b) will in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A. The prior
sentence may be superseded in a future agreement or amendment to this Award
Agreement only by direct and specific reference to such sentence.
(ii)Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Grant Date), if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to Participant’s death, and if (x) Participant is a “specified employee”
within the meaning of Section 409A at the time of such termination as a Service
Provider and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the 6-month period following Participant’s termination
as a Service Provider, then the payment of such accelerated Restricted Stock
Units will not be made until the date 6 months and 1 day following the date of
Participant’s termination as a Service Provider, unless Participant dies
following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in Shares to Participant’s estate as soon as
practicable following his or her death.





--------------------------------------------------------------------------------





(c)Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits hereunder be exempt from, or comply with, the requirements
of Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to be so exempt or so comply. Each payment payable under this Award Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
4.Forfeiture Upon Termination as a Service Provider. Unless otherwise provided
in the Term Sheet, if Participant ceases to be a Service Provider for any or no
reason, the then-unvested Restricted Stock Units awarded by this Award Agreement
will thereupon be forfeited at no cost to the Company and Participant will have
no further rights thereunder.
5.Tax Consequences. Participant has reviewed with his or her own tax advisors
the federal, state, local, and foreign tax consequences of this investment and
the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) will be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
6.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (i) written notice of his or her status as transferee,
and (ii) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares. Prior to vesting and/or
settlement of the Restricted Stock Units, Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment obligations of the Company and/or the Employer. In this
regard, Participant authorizes the Company and/or the Employer to withhold all
applicable tax withholding obligations legally payable by Participant from his
or her wages or other cash compensation paid to Participant by the Company
and/or the Employer or from proceeds of the sale of Shares. Alternatively, or in
addition, if permissible under applicable local law, the Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit or require Participant to satisfy such tax withholding
obligation, in whole or in part (without limitation) by (i) paying cash,
(ii) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the minimum amount required to be withheld,
(iii) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (iv) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant and, until
determined otherwise by the Company, this will be the method by which such tax
withholding obligations are satisfied. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled





--------------------------------------------------------------------------------





to vest pursuant to Section 3 or tax withholding obligations related to
Restricted Stock Units otherwise are due, Participant will permanently forfeit
such Restricted Stock Units and any right to receive Shares thereunder and the
Restricted Stock Units will be returned to the Company at no cost to the
Company.
8.Dividend Equivalents. During the period beginning on the Grant Date as
indicated above and ending on the date that the Restricted Stock Units are
settled or terminate, whichever occurs first, Participant will accrue Dividend
Equivalents based on any dividend that would have been paid on the Restricted
Stock Units had the Restricted Stock Units been issued and outstanding Shares on
the record date for the dividend. The number of Restricted Stock Units credited
to Participant’s account will include fractional Restricted Stock Units
calculated to at least three decimal places, unless otherwise determined by the
Administrator. Such accrued Dividend Equivalents will vest and become payable
upon the same terms and at the same time as the Restricted Stock Units to which
they relate, including any delay in payment to which the related Restricted
Stock Units may be subject pursuant to Section 3. Payments of Dividend
Equivalents will be net of federal, state, and local withholding taxes.
9.Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation, and
delivery, Participant will have all the rights of a shareholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
10.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE SERVICE RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THIS RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE SERVICE RECIPIENT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
11.Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12.Address for Notices. Any notice to be given to the Office of the General
Counsel at the Company at InterDigital, Inc., 200 Bellevue Parkway, Suite 300,
Wilmington, DE 19809, or at such other address as the Company may hereafter
designate in writing.
13.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to this Award of Restricted Stock Units
by electronic means, and Participant hereby consents to receive such documents
by electronic delivery.





--------------------------------------------------------------------------------





14.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement will not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and will not constitute a waiver of either party’s
right to assert all other legal remedies available to it under the
circumstances.
15.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement will
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
16.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Award Agreement and the Plan, the Company
will not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
17.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
19.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
20.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.





--------------------------------------------------------------------------------





21.Governing Law; Venue; Severability. This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of the Commonwealth of Pennsylvania. For purposes of litigating any
dispute that arises under these Restricted Stock Units or this Award Agreement,
the parties hereby submit to and consent to the jurisdiction of the Commonwealth
of Pennsylvania, and agree that such litigation will be conducted in the courts
of Montgomery County, Pennsylvania, or the federal courts for the United States
for the Eastern District of Pennsylvania, and no other courts. In the event that
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this Award Agreement will continue in full
force and effect.
22.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to Participant’s
interest except by means of a writing signed by the Company and Participant.
23.Definitions.
(a)“Cause” has the meaning set forth in Participant’s employment agreement,
other service agreement, or the Company’s Executive Severance and Change in
Control Policy, if such policy is applicable to Participant, (in each case, in
existence on the Grant Date), or, if no such agreement or definition exists,
means (i) willful and repeated failure of Participant to perform substantially
his or her duties (other than any such failure resulting from incapacity due to
physical or mental illness); (ii) Participant’s conviction of, or plea of guilty
or nolo contendere to, a felony which is materially and demonstrably injurious
to the Company or any Parent, Subsidiary, or Affiliate of the Company;
(iii) willful misconduct or gross negligence by Participant in connection with
his or her service; (iv) unsatisfactory job performance; or (v)  Participant’s
breach of any material obligation or duty owed to the Company or any Parent,
Subsidiary, or Affiliate of the Company.
(b)“Good Reason” has the meaning set forth in Participant’s employment
agreement, other service agreement, or the Company’s Executive Severance and
Change in Control Policy, if such policy is applicable to Participant (in each
case, in existence on the Grant Date), or, if no such agreement or definition
exists, means any of the following events, occurring without Participant’s prior
written consent: (i) any material reduction in Participant’s base salary (other
than a proportionate reduction in salary which is applied to a majority of the
Employer’s employees); (ii) a material diminution of Participant’s duties or
responsibilities within the Employer; and (iii) a relocation of Participant’s
primary work location (or office) by a distance of more than 50 miles.
Notwithstanding the foregoing, Good Reason shall only exist if Participant
provides the Employer with written notice within 90 days of the initial
occurrence of any of the foregoing events or conditions, and the Employer or any
successor or Affiliate of the Employer fails to eliminate the conditions
constituting Good Reason within 30 days after receipt of written notice of such
event or condition from Participant. Participant’s resignation from employment
with the Employer for Good Reason must occur within 6 months following the
initial occurrence of one of the foregoing events or conditions.







